991 F.2d 809
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Rosario C. LACUESTA, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 92-3361.
United States Court of Appeals, Federal Circuit.
March 9, 1993.

Before MAYER, MICHEL and PLAGER, Circuit Judges.
PER CURIAM.


1
Rosario C. Lacuesta petitions for review of the decision of the Merit Systems Protection Board dismissing her appeal for untimeliness.   SE0831920113-I-1, March 18, 1992.   We affirm.


2
In its final decision, OPM advised Lacuesta that she had 25 days to appeal to the MSPB.   She filed her appeal 21 days late.   Lacuesta had the burden of proving excusable delay before the board.   Mendoza v. Merit Sys. Protection Bd., 966 F.2d 650, 653 (Fed.Cir.1992).   However, she did not respond to the administrative judge's order that she explain why her appeal was untimely or that she show good cause for filing out of time.  "A petitioner who ignores an order of the Administrative Judge does so at his or her peril."   Id. at 653.   As she failed to meet her burden of establishing excusable delay in filing her appeal, the board correctly determined that there were no grounds for waiving the 25-day limit.